     Case 2:19-cv-00220-WBS-AC Document 41 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JERRY KRAUS,                                      No. 2:19-cv-0220 WBS AC
12                      Plaintiff,
13          v.                                         ORDER
14   DING CHAUN CHEN,
15                      Defendant.
16

17          Plaintiff filed the above-entitled action. Defendant is proceeding in pro se. The matter

18   was referred to a United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On March 8, 2021, the magistrate judge filed findings and recommendations herein which

20   were served on all parties and which contained notice to all parties that any objections to the

21   findings and recommendations were to be filed within twenty-one days. ECF No. 40. Neither

22   party has filed objections to the findings and recommendations.

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed March 8, 2021, are adopted in full;

27          2. Plaintiff’s motion for default judgment (ECF No. 37) is GRANTED;

28          3. The court enters judgment against the defendants on the complaint’s claims in the
                                                      1
     Case 2:19-cv-00220-WBS-AC Document 41 Filed 04/13/21 Page 2 of 2


 1   amount of $6,355.32 (comprising $4,000 in statutory damages and $1,391.00 in attorney’s fees,

 2   along with $964.32 in filing fees and costs.);

 3           4. Defendant will make changes and accommodations at the subject at the Property

 4   located at or about 544 Alhambra Street, Vallejo, California, in compliance with the Americans

 5   with Disabilities Act Accessibility Guidelines.

 6           5. This case be closed.

 7   Dated: April 13, 2021

 8

 9

10   Krau0220.801

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
